Citation Nr: 1403307	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  The Veteran timely submitted a notice of disagreement with that final decision on TDIU in May 2010.  He was issued a statement of the case on that issue in September 2011.  Instead of submitting a substantive appeal, however, the Veteran requested an informal Decision Review Officer (DRO) conference on his TDIU issue in September 2011 correspondence.  The RO apparently accepted such a request as a timely appeal.

After two years of no action involving the TDIU issue, the Veteran submitted a substantive appeal, VA Form 9, in June 2013, indicating that he was withdrawing his request for a DRO informal conference and requesting a videoconference hearing with the Board.  The RO certified the TDIU appeal to the Board in July 2013 and scheduled the Veteran for a hearing in December 2013, which he was informed of by a November 2013 letter.  In December 2013 correspondence, the Veteran withdrew his request for a hearing before the Board.  

Given that the RO certified the appeal to the Board in this case, VA has waived any right to object to the timeliness of the substantive appeal in this case.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (stating "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that the failure to file a timely substantive appeal does not deprive the Board of jurisdiction, as long as the RO does not close the appeal on that basis).  Accordingly, the Board finds that it has jurisdiction over the TDIU claim.  




REMAND

In the Veteran's representative's December 2013 informal hearing presentation, the representative indicated that the Veteran felt that his service-connected disabilities had worsened since the last VA examination in June 2008.  The Veteran and his representative asked that the claim be remanded in order to obtain a new VA examination.  In light of this allegation of worsening, the Board finds that the TDIU claim must be remanded in order for the agency of original jurisdiction (AOJ) to schedule an examination.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule examination(s) of the Veteran to determine the effect of his service-connected disabilities on his ability to obtain and maintain gainful employment.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

